 

 

USPC S COHy
PpaCuUMENT a
i. BCTRO MAC TALLY FILED 4
| Roc #:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

| DATE FILED: fe
U.S.A [beeen
_ . : #19 CR 932 (EK) ‘
-V- 7 og
Antonio Clemente and
Shawn Givens ,
- Lane mn X

The arraignments in this case are set for January 6, 2020 at 11:00 a.m

in Courtroom 20-C at U.S. District Court, 500 Pearl Street, New York, NY 10007...

The time between December 30, 2019 and January 6, 2020 is excluded

SO ORDERED.

Dated: New York, New York

J2-30Cp

 

Why Fe Hr

JOHN F. KEENAN '
United States District Judge

oe

 
